Citation Nr: 0028191	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for dry mouth syndrome 
secondary to medications administered for the treatment of 
service-connected posttraumatic stress disorder (PTSD), to 
include brofaromine hydrochloride.  

2. Entitlement to an initial compensable rating for a healed 
carpal navicular fracture of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified military service from July 1948 to 
July 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 1994 
and January 1997 by the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina which denied 
service connection for dry mouth syndrome resulting in the 
loss of fillings as secondary to the service-connected 
disability of medication for PTSD and an initial compensable 
rating for a healed carpal navicular fracture of the right 
wrist.  These matters were previously before the Board in 
June 1999 and were remanded to the RO for additional 
development.  That development has been completed to the 
extent possible and the claims are ready for adjudication.  

It is noted that the Board phrased the dental issue on remand 
in June 1999 as entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for dry mouth syndrome, 
secondary to medication provided for the service-connected 
posttraumatic stress disorder.  Notwithstanding the veteran's 
request for "service connection (1151) for a dental 
condition" in March 1997, it appeared that the veteran was 
seeking benefits under 38 U.S.C.A. § 1110 (West 1991).  
Nonetheless, the RO's issuance of a supplemental statement of 
the case in May 1997 which reported the issue on appeal as 
entitlement to compensation under 38 U.S.C. § 1151 for dry 
mouth syndrome resulting in the loss of fillings was error, 
the fact remains that the only dental claim on appeal before 
the Board as reflected in the original statement of the case 
dated in January 1997 is service connection for dry mouth 
syndrome resulting in the loss of fillings as secondary to 
the service-connected disability of medication for PTSD.  The 
Board acknowledges that the RO and the veteran's 
representatives also characterized the issue as service 
connection.  Therefore, in an effort to capture the nature of 
the present appeal, the Board has rephrased the issue as 
listed on the title page.  

With that in mind, the Board emphasizes that the veteran 
testified that as far as he was concerned the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
still pending.  See December 1998 Central Office Hearing.  In 
that regard, the Board acknowledges that this benefit was 
previously denied in 1995.  See 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 3.156 (1999).  Since the question of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for dry mouth syndrome has not been developed 
for appellate review, this issue is referred to the RO for 
appropriate action.  See Suttman v. Brown, 5 Vet. App. 127, 
132 (1993).  

In February 2000, the veteran requested the RO submit the 
claims on appeal to the Board without waiting for the 60-day 
due process period to expire.  In that same statement, the 
veteran reported that he was recently hospitalized.  Those 
treatment records reflect hospitalization for an unrelated 
condition.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. Service connection is in effect for posttraumatic stress 
disorder.  

2. The veteran had complaints of dry mouth with psychiatric 
medications.  

3. A private dentist related the veteran's dental decay to 
dry mouth syndrome.  

4. Cognizable medical evidence has been presented showing 
that the claim for dry mouth syndrome secondary to 
medications administered for the treatment of 
posttraumatic stress disorder, to include brofaromine 
hydrochloride, is plausible.  

5. The healed carpal navicular fracture of the right wrist is 
characterized by subjective complaints of pain and 
stiffness, and an objective finding of decreased grip 
strength.  A physician reported that repetitive movements 
at the wrist might impair his ability to work.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for dry 
mouth syndrome secondary to medications administered for 
the treatment of service-connected posttraumatic stress 
disorder, to include brofaromine hydrochloride is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).

2. Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial 10 percent rating for a healed 
carpal navicular fracture of the right wrist have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code (DC) 5215 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection 

The veteran asserts that medications administered to treat 
the service-connected PTSD, to include brofaromine 
hydrochloride, caused dry mouth syndrome and resulted in 
dental breakdown.  He contends that he had no dental problems 
prior to his participating in the brofaromine study.  He 
reportedly experienced problems with his teeth approximately 
six months to a year and a half after the study.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim, which is not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  See McManaway v. West, 13 Vet. App. 60 (1999); 
Hensley (Burke) v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. §§ 3.306, 3.310 
(1999); Reiber v. Brown, 7 Vet. App. 513 (1995).  When 
service connection is granted for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310 (1999).  

Service connection was awarded for post-traumatic stress 
disorder in June 1981.  Dental evaluations dated in February 
1992 are silent as regards a diagnosis of dry mouth.  In 
April 1993, the veteran consented to participate in the 
placebo controlled, double blind, parallel group, efficacy, 
safety, and tolerability trial of brofaromine hydrochloride 
in patients with posttraumatic stress disorder.  The veteran 
did not complain of any dental pain or tooth loss during the 
study, April and August 1993.  VA records reflect an 
incidental finding of dry mouth on August 12, 1993 related to 
the use of chloral hydrate.  In October 1993, more than 30 
days after the conclusion of his participation in the study, 
the veteran's teeth were evaluated as normal.  He did not 
express any dental complaints at that time.  A November 1993 
entry reflects xerosis.  

In September 1994, the veteran reported that a military 
dentist related dry mouth and failed dental fillings to the 
medications taken.  The veteran blamed the brofaromine study.  
The note reflects that the progress notes did not document 
dry mouth as a complaint during the study.  The examiner 
noted that the veteran had complaints of dry mouth with other 
psychiatric medications.  A private dental statement from Dr. 
Cox reflects that on examination of the veteran in October 
1994, the first examination, it could not be stated with 
certainty, but that it appeared that the severely decayed and 
fractured teeth were brought on by dry mouth syndrome.  A 
December 1994 VA dental consult reflects that the examination 
and review of dental x-rays from February 1994 revealed gross 
carious lesion.  The veteran's salivary environment appeared 
to be within normal limits.  The examiner noted that although 
it was possible to have rapid breakdown of tooth structure 
due to dry mouth, he was unable to determine without prior x-
rays for comparison when the deterioration occurred.  

A VA outpatient entry dated in April 1995 reflects complaints 
of dry mouth and dry eyes.  A June 1995 VA outpatient entry 
reflects complaints of teeth falling out and that the veteran 
displayed a severely decayed remnant of a tooth.  A November 
1995 letter from Dr. Cox repeats his earlier opinion as to 
the etiology of the dental decay.  During a June 1997 
hearing, the veteran reported that the [study] drug caused, 
inter alia, dry mouth syndrome.  He testified that all of his 
fillings have fallen out.  His bridgework required repair.  
He continues to receive treatment to repair residual dental 
problems associated with dry mouth syndrome.  In December 
1998, the veteran testified that he had a hard time sleeping 
due to dry mouth.  

Presuming the lay and clinical evidence to be credible for 
the purposes of determining well-groundedness, the Board 
determines that the veteran has submitted a plausible claim 
for service connection for dry mouth syndrome secondary to 
medications administered for the treatment of service-
connected PTSD.  See Mattern v. West, 12 Vet. App. 222 (1999) 
(holding that a well grounded claim need only be plausible, 
not conclusive); Hensley (Burke) v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  The Board finds that additional medical inquiry 
is necessary in order for the Board to conduct a 
comprehensive analysis of the veteran's claim for entitlement 
to service connection for dry mouth syndrome secondary to 
medications administered for the treatment of service-
connected PTSD.  See Allday v. Brown, 7 Vet. App. 517 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991) [the Board may not rely upon its own 
unsubstantiated medical opinion, and if warranted, must order 
further examinations].  Accordingly, the veteran's claim will 
be remanded for further development of the record.  


B.  Higher Initial Rating

At the outset, the Board observes that service connection is 
not in effect for conditions of the left shoulder, left 
wrist, and right shoulder.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Drosky v. Brown, 10 Vet. App. 251, 245 (1997).  In 
accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's healed fracture of the carpal navicular bone.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence on file is 
inadequate for rating purposes.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific disabilities, according to the VA Schedule of Rating 
Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Different diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7 (1999).  
Otherwise, the lower rating will be assigned.  Id.  

Service connection for a healed fracture of the right carpal 
navicular of the wrist was granted in March 1994.  A 
noncompensable rating evaluation was assigned under 
Diagnostic Code 5215.  See 38 C.F.R. § 4.71a (1999).  There 
was no ascertainable functional deficit shown to be 
associated with the right wrist condition, that is, no 
limitation of motion.  The veteran is right hand dominant.  

Taking into consideration that the assignment of the initial 
rating non compensable rating for the healed fracture of the 
carpal navicular bone followed the initial award of service 
connection, the Board must consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Powell v. West, 13 Vet. App. 31, 35 (1999).  

The service medical records reflect that the veteran fell 
backward injuring his right wrist in May 1960.  The 
assessment was sprain and fracture.  A May 1960 x-ray report 
reflects fractured superior pole of the carpal navicular.  
The service medical records reflect several evaluations for 
symptoms related to that accident.  The March 1975 retirement 
examination is silent as regards any abnormality of the right 
wrist or the carpal navicular bone.  

VA and military hospital records dated in the 1980's are 
silent as regards complaints of pain or disability related to 
the right wrist.  A January 1994 VA neurology examination 
reflects motor [strength] 5/5 bilaterally throughout the 
upper and lower extremities.  The deep tendon reflexes were 
2+ bilaterally in the upper extremities throughout.  No 
sensory deficits were detected to pinprick.  The report of 
the examination reflects that electromyography was normal one 
year ago and that the veteran complained of right hand 
tingling.  

In December 1994, the veteran reported that his right wrist 
disability was manifest by symptoms that warranted a higher 
rating evaluation than presently assessed.  He reported 
experiencing difficulty in picking up and holding onto 
objects with his right hand.  The veteran reported receiving 
treatment at both VA and military medical facilities for this 
condition.  

During an April 1996 hearing, the veteran testified that he 
experienced intermittent periods of weakness in the wrist and 
constant pain.  The veteran indicated a loss of grip 
strength, and that he involuntarily dropped objects.  These 
occurrences had increased in frequency in the last few years.  
He soaked his hand, and would perform therapeutic exercises, 
but continued to experience weakened grip strength.  He 
reported that his wrist was typically more symptomatic in the 
morning or depending upon his level of activity.  He 
complained of stiffness after prolonged use.  He had 
occasional trouble with fine motor movements like tight 
buttonholes.  He testified that it had been years since he 
saw a physician regarding the hand and wrist.  

During a December 1998 hearing, the veteran asserted that 
symptoms associated with the right wrist disability had 
increased in severity.  The veteran testified that he was 
unable to hold onto objects using the right hand.  He 
described diminished grip strength and difficulty grasping 
objects, such as opening doors and bottles.  He testified 
that he experienced pain and stiffness on motion, 
particularly with vertical movement of the joint.  He 
reported constant pain with episodes of intermittent sharp, 
aching pain on use.  He was unable to write for extended 
periods.  He reported that making a fist caused pain.  He 
also reported radiating pain that extended from the wrist 
into the elbow.  He previously took prescribed medication for 
pain, but utilized over-the-counter medications now.

The November 1999 VA orthopedic examination reflects that 
pain was intermittent and confined to the right wrist.  He 
reported that activity made it worse.  Range of motion of the 
right wrist in degrees was as follows: extension to 70 
degrees; flexion to 90 degrees; radial movement to 20 
degrees; and ulnar movement to 55 degrees.  The examiner 
noted that these findings were indicative of normal degrees 
of movement in the right wrist.  Sensation was intact to 
pinprick and light touch over the dermatomes of his wrist.  
Muscle strength of the wrist muscles was 5/5 in all planes.  
There were no bony or soft tissue abnormalities of the wrist.  
There was no edema or erythema of the wrist.  There was no 
crepitus on range of motion of the wrist.  There was no pain 
on palpation of the wrist.  However, the Tinel sign was 
positive at the right wrist, at the volar area of the right 
wrist, with radiation into the thumb and index finger.  There 
were no other focal or neuromuscular deficits.  The examiner 
noted that joint movement was tested against resistance and 
it was normal.  There was no incoordination, weakened 
movement, or excess fatigability.  The examiner opined that 
there would be no additional limits on functional ability 
during flare-ups.  He opined that as long as repetitive 
movements at the wrist were not required, the right wrist 
should not impair his ability to work.  

The November 1999 VA peripheral nerves examination reflects, 
inter alia, complaints of numbness in the right hand.  The 
veteran reported that the numbness was an intermittent 
problem, but worsening.  Objective findings on examination 
included mild bilateral resting tremors that appeared worse 
on the left.  No numbness was noted.  All muscle maneuvers 
were 3/5 bilaterally in the shoulders.  Grip strength of the 
hands bilaterally was 4/5.  Deep tendon reflexes of the upper 
extremities were 2+ and equal.  There were no sensory 
abnormalities at this time.  The veteran was able to grasp a 
pencil and hold it without any difficulty.  There was no 
evidence of muscle wasting.  The impression was history of 
possible peripheral neuropathy.  The predominance of symptoms 
appeared to be in the left shoulder and arm, and would more 
likely be a cervical disc neuropathy problem.  The examiner 
noted that he did not see any evidence of neuropathy of the 
hands or feet, the only evidence being a mild resting tremor.  

Before proceeding with the adjudication of this claim, the 
Board observes that the June 1999 Board remand instructions 
requested the veteran to identify the names, addresses and 
approximate dates of treatment by all health care providers, 
VA and private, who had treated the right wrist condition.  
As of this date, the veteran has not responded to the 
request.  

The veteran's healed right wrist fracture is not 
characterized by limitation of palmar flexion in line with 
the forearm or dorsiflexion less than 15 degrees (DC 5215), 
or, malunion of the ulna with bad alignment (DC 5211), or, 
malunion of the radius with bad alignment (DC 5212), or, 
limitation of supination to 30 degrees or less of the hand 
(DC 5213) to warrant a 10 percent rating.  See 38 C.F.R. § 
4.71, Plate I and 4.71a (1999).  Prior to November 1999, 
there is no clinical evidence indicating functional loss 
attributed to the healed fracture of the carpal navicular 
bone in the right wrist.  At most, the veteran demonstrated a 
slight decrease in grip strength and normal range of motion 
on examination in November 1999.  Notwithstanding the fact 
that the orthopedic examination reflected a positive Tinel 
sign, the Board notes that service connection is not in 
effect for the right shoulder, elbow, and forearm.  

The veteran has consistently argued that he suffers pain at 
rest and on use of the right wrist.  He reports stiffness 
after prolonged use and a weakened grip and strength.  In 
that regard, the veteran's lay statements describing the 
features or symptoms of an injury or illness are considered 
to be competent evidence in this instance.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Board observes that the 
November 1999 VA examinations reflect that repetitive motions 
at the wrist may impair his ability to work and that the 
veteran's grip strength was 4/5 bilaterally.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  If the veteran's clinical data or diagnoses support 
a finding of actually painful, unstable, or malaligned joints 
due to a healed injury, the minimum compensable rating is 
warranted.  See 38 C.F.R. § 4.59 (1999).  In resolving all 
reasonable doubt in favor of the veteran, the Board observes 
that a 10 percent rating is warranted for the symptomatic 
healed fracture of the carpal navicular bone of the right 
wrist.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5215 (1999).  As 
there is no ankylosis of the wrist (DC 5214), or non-union of 
the lower half of the ulna (DC 5211), or nonunion of the 
upper half of the radius (DC 5212), or limitation of 
pronation beyond the last quarter of the arc (DC 5213), an 
initial rating in excess of 10 percent is not warranted for 
the symptomatic healed fracture of the carpal navicular bone 
of the right wrist.  

In light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999), in the first 
instance.  The Board, however, is still obligated to seek all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  The Board has addressed the 
veteran's contentions that the right wrist is weakened and 
manifest by pain as reflected in the current 10 percent 
rating.  After a review of the limited clinical records 
regarding the right wrist since service, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional with such related factors as frequent 
hospitalization or marked interference with employment to 
preclude the use of the regular rating criteria.  Therefore, 
the Schedule for Rating Disabilities is shown to provide a 
fair and adequate basis for rendering a decision in this 
case.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  The Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  


ORDER

The claim of entitlement to service connection for dry mouth 
syndrome secondary to medications administered for the 
treatment of service-connected posttraumatic stress disorder, 
to include brofaromine hydrochloride is well-grounded.  To 
this extent only, the appeal is granted.  

Subject to the laws governing the payment of monetary awards, 
an initial 10 percent rating is granted for a healed carpal 
navicular fracture of the right wrist.    


REMAND

Because the claim of entitlement to service connection for 
dry mouth syndrome as secondary to the medications 
administered for the treatment of service-connected PTSD is 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The retirement dental examination dated in 1975 reflects 
missing teeth at # 1, # 10, # 16, # 17, # 19, # 30, and a 
bridge at #11- # 13.  VA dental records for the period from 
January 1985 to February 1992 reflect multiple evaluations or 
sick calls for dental pain, moderate to heavy dental plaque, 
calculus, scaling, debridement, and restorations.  There was 
no diagnosis of dry mouth.  

The veteran participated in a placebo controlled, double 
blind, parallel group, efficacy, safety, and tolerability 
trial of brofaromine hydrochloride in patients with 
posttraumatic stress disorder from April 1993 to August 1993.  
VA records reflect an incidental finding of dry mouth on 
August 12, 1993 related to the use of chloral hydrate.  A 
November 1993 entry reflects xerosis.  In September 1994, the 
veteran reported that a military dentist related dry mouth 
and failed dental fillings to the medications taken.  The 
veteran blamed the brofaromine study.  The examiner noted 
that the veteran had complaints of dry mouth with other 
psychiatric medications.  A September 1994 VA dental consult 
reflects that poor dental health care was the source of the 
veteran's dental condition not dry mouth syndrome.  A private 
dentist, Dr. Cox, reported in November 1994 and November 1995 
that without certainty the severe dental decay appeared to be 
related to dry mouth syndrome.  A December 1994 VA dental 
consult reflects that the examination and review of dental x-
rays from February 1994 revealed gross carious lesion.  The 
examiner noted that although it was possible to have rapid 
breakdown of tooth structure due to dry mouth, he was unable 
to determine without prior x-rays for comparison when the 
deterioration occurred.  The Board observes that the 
veteran's dental record was not available for review in 
December 1994.  The February and December 1994 dental x-rays 
have not been associated with the claims file.  

It appears that the dental opinions may not have been based 
on a full review of the veteran's claims folder, specifically 
a review of the veteran's dental records immediately prior to 
the veteran's participation in the brofaromine study in 1993 
and a full review of the medications that were prescribed for 
the service-connected PTSD.  In light of the diagnosis of dry 
mouth syndrome, the veteran's report of dry mouth related to 
psychiatric medications, and the fact that the dental records 
were not available to the VA dentist in December 1994, the 
Board determines that a remand is warranted for an 
etiological opinion based on a full review of the record.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994).  

At this juncture, the Board acknowledges that its duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim".  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  A VA outpatient 
entry dated in May 1996 reflects by veteran's report that he 
had a dental examination at Fort Bragg.  The examiner 
requested that the veteran provide those dental records for 
his VA chart, if feasible.  In July 1999, the RO requested 
that the veteran submit evidence in support of his claim.  No 
response was received from the veteran.  In light of the fact 
that the claim is now well-grounded, the Board will extend to 
the veteran the opportunity to provide the necessary 
information to obtain those records.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Counts v. Brown, 6 Vet. App. 
473, 476 (1994).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should notify the veteran that 
his claim is well-grounded and that 
before the claim can be adjudicated 
evidence regarding the treatment of 
the dental condition from April 1993 
must be associated with the claims 
file.  The veteran should identify the 
names, addresses, and approximate 
dates of treatment by VA, private, or 
military physicians for the dental 
condition.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical 
records identified by the veteran 
which have not been secured 
previously, specifically the February 
1994 dental examination and x-rays.  
The RO is to inform the veteran that 
if he fails to respond to the 
development request, his claim will be 
evaluated on the evidence of record.  
See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  All correspondence 
to the veteran should be associated 
with the claims folder.   

2. The RO should arrange a VA dental 
examination, preferably by a 
periodontist, if available, to 
determine the nature and extent of any 
dental disorders that were present in 
February 1994.  Then, the examiner is 
requested to comment on: (i) whether 
it is at least as likely as not that 
any dry mouth syndrome, if present, is 
related to the medication(s) 
administered between April 1993 and 
August 1993 for the treatment of PTSD 
to include brofaromine hydrochloride; 
(ii) whether the dry mouth syndrome, 
if present, resulted in or hastened 
dental decay as reported on VA and 
private medical records for the period 
from February 1994 to December 1994; 
and (iii) whether dry mouth syndrome, 
if present, is complicating any 
service-connected medical condition 
currently under treatment.  If the 
examiner is unable to offer an 
opinion, he/ she should so state.  All 
opinions should be based on a review 
of the record.  All indicated studies, 
including x-rays should be performed.  
The claims file must be made available 
to the examiner coincident with the 
examination.  

3. Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been 
completed in full.  Then, the RO 
should undertake any other indicated 
development, and readjudicate the 
issues on appeal. 

4. If the benefit sought on appeal is not 
granted, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should 
be given a reasonable period of time 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
Veterans Law Judge
	Board of Veterans' Appeals 

 



